UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-5037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2011 Item 1. Report to Stockholders. TCM GROWTH FUNDS SEMI-ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund March 31, 2011 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Performance Discussion 6 Performance 8 Fund Information 9 Schedule of Investments 10 TCM Small-Mid Cap Growth Fund Performance Discussion 13 Performance 15 Fund Information 16 Schedule of Investments 17 Fund Expense Examples 20 Financial Statements Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 28 Additional Information 36 Privacy Policy 37 1 TCM GROWTH FUNDS May 16, 2011 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the “Small Cap Fund”) or the TCM Small-Mid Cap Growth Fund (the “SMID Cap Fund”).This is the semi-annual report to shareholders of the Funds, covering the six months ended March 31, 2011, which is the first half of each Fund’s fiscal year. The rally that began in earnest in September 2010 continued into the fourth quarter as investors focused on small cap stocks, particularly stocks with high operating leverage and growth rates.The stock market continued to benefit from central bank intervention to keep interest rates low and governmental actions to support fiscal stimulus.Investors shifted from conservative, low return asset classes into riskier asset classes believing that the economic recovery would continue improving despite stubbornly high unemployment rates and a moribund housing market.The equity markets proved resilient in the first quarter of 2011 in the face of numerous negative headlines (Libya, Japanese earthquake repercussion, Portugal, upcoming end of QE2, global inflation concerns), supported in part by strong money flows back to equities from fixed income and money market funds.The economic recovery continued to support higher earnings and all sectors in our benchmarks were positive for the quarter. Across sectors, high growth and high price/earnings stocks were the best performers; momentum investors were rewarded and valuations continued to expand. Market Review and Outlook.After a minor selloff in early January, the stock market continued its climb that began in early September 2010 in response to the Fed’s commitment to another round of quantitative easing (QE2) and near zero interest rates.QE2 is clearly intended to drive up the prices of riskier assets (and allow banks to improve their poor balance sheets) and that effort has been successful.The S&P 500® and Russell 2000® indices are up 27.78% and 41.12%, respectively for the period August 31, 2010 to March 31, 2011.The spectacular returns of the fourth quarter 2010 were driven by confidence that a double dip recession was unlikely, greater business and consumer confidence following the November elections, and the adoption of favorable tax legislation. In contrast, the first quarter of 2011 was replete with global events that in the past would have shaken investor confidence, including political unrest throughout the Middle East, the continued debt crisis in the Euro zone (particularly Portugal), the repercussions of the Japanese earthquake, and rising inflation risks and monetary tightening in the emerging markets.Investors proved to be very resilient, however, and shook off these concerns as unlikely to derail the recovering economy.The 2 TCM GROWTH FUNDS analogy we used in prior shareholder letters was whether the patient, after being administered significant doses of adrenaline (i.e., fed rate policy, fiscal stimulus, QE1/QE2, favorable tax legislation) in order to recover from a near death experience (the Great Recession), could return to normal activities after being discharged from the hospital.The answer in the first quarter was “yes” but recent economic data indicates that the patient still has the sniffles, and can walk but maybe not run without wheezing. The economy appears to be reaching an “escape velocity” threshold and showing signs of sustainable growth, albeit at moderate levels.All economic sectors in the Russell 2000® Growth Index turned in positive performance for the first quarter, with the commodities-based Energy sector posting the best returns.The Technology sector also did very well as companies increased their spending on capital investments.The unemployment rate continued to trend lower each month as workers were brought back online to support stronger growth prospects.The manufacturing economy is clearly in recovery as evidenced by purchasing managers reports for both the U.S. and overseas markets.As companies increase production, hiring increases and businesses begin to consider ways to bring on greater capacity by adding capital equipment or new facilities.We are seeing greater evidence in our stocks of this ramp up.As we enter the second quarter and the back half of the year, however, the costs of raw materials are also increasing, and companies are being challenged to raise prices in order to maintain their profit margins. Several wild cards remain in the deck.First, will consumer spending be strong enough to support or accelerate economic growth for the rest of 2011?For meaningful GDP growth to take place (i.e., something greater than 2%-3%), the consumer must return to sustainable spending patterns.There have been some positive trends to support consumer confidence, such as tax cuts, a strong stock market and modest employment gains, but significant problems still exist, namely low (and in real terms, negative) wage growth and a stubbornly weak housing market.On the domestic front, consumers with higher income levels have weathered the storm quite well and with the stock market recovery, sales of higher-end and luxury goods have improved.But strong growth in our economy is dependent on a broader base of consumer spending, which will remain muted with high unemployment rates, no real wage increases and higher living expenses.This leads us to a second concern - the effects of growing signs of inflation, both at the domestic and global level in terms of higher food and energy costs.These signs are unmistakable and ultimately lead to higher input costs for manufacturers that either lead to higher prices or lower profit margins. 3 TCM GROWTH FUNDS There is much debate over the current risk of higher inflation and its impact on the economic recovery.The Fed continues to base current policy on the view that inflation is in check because core Consumer Price Index (“CPI”) growth, which excludes food and energy costs, is muted.On the other hand, the total CPI is growing at a faster rate each month as a result of higher food and oil prices.Predicting the strength of consumer spending can be difficult, but these types of inflationary pressures will impact the spending habits of lower-middle income consumers, which make up a significant portion of overall consumption levels.It’s hard to imagine oil prices staying over $100 a barrel concurrent with unemployment rates close to 9% without some demand destruction, which we are starting to see in May economic reports.Likewise, higher commodity prices will act as a governor on future economic growth worldwide as emerging markets seek to contain inflation with tighter monetary policies (e.g., raise rates, withdraw liquidity).The trick for fiscal and monetary policymakers worldwide is to reach and maintain the proverbial “goldilocks” equilibrium where economies are not too hot and not too cold. The stock market has discounted both a significant amount of earnings recovery and the prospects for that recovery to be sustained after the conclusion of QE2.As discussed in prior letters, we believe that there are still longer term systemic problems in numerous areas that could stall a sustained vigorous recovery, including Europe’s sovereign debt problems, the debt issues plaguing the U.S. federal government and state and local municipalities, and inflation pressures in emerging markets.In addition, no one can predict the outcome of the populist uprising in the Middle East, and any meaningful challenge to the House of Saud could cause an “oil shock” that would sharply impact commodity prices and economies.These risks will be with us for the foreseeable future and our portfolios are reasonably balanced with respect to sector weights versus the benchmark, with one of our largest weight differences being an underweight to Consumer Discretionary.Our overweight to Industrials sector reflects our positive views on the company fundamentals in that sector but we recognize that those fundamentals are dependent on the world economy staying on track.We think that will be the case over the next quarter or two but for the reasons discussed above, we will be focused on signs that our companies are struggling to pass along increased costs or seeing a slowdown in demand.The heady gains in stock prices over the last seven months are likely to slow as the recovery matures and commodity inflation pressures persist.The risk is that the economy downshifts to a path of stagflation, as inflation rates pick up and economic growth slows. If the equity market’s gains do moderate, we expect higher quality growth stocks to reassert themselves relative to lower quality, which should benefit our portfolios.Momentum should also be less of a driver to performance.In that environment, a 4 TCM GROWTH FUNDS bottom up approach to investing, such as ours, should add value by focusing on companies with good earnings performance, strong balance sheets, and reasonable valuations. Thank you for your continued confidence and trust in managing your assets. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. Past performance is no guarantee of future results. This report reflects our views, opinions and portfolio holdings as of March 31, 2011, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete listing of Fund holdings. Price/earnings is a valuation ratio of a company’s current share price compared to its per-share earnings. The S&P 500® Index is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks.One cannot invest directly in an index. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives. The Russell 2000® Growth Index and the Russell 2500™ Growth Index are unmanaged indices representing those Russell 2000® Index companies and Russell 2500™ Index companies, respectively, with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.One cannot invest directly in an index. A basis point equals 0.01%. Consumer Price Index (“CPI”) is a measure that examines the weighted average of price of a basket of consumer goods and services, such as transportation, food and medical care. Quasar Distributors, LLC, Distributor 5 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.The performance of the Small Cap Fund for the following periods was: 6 Months ended 4Q 2010 1Q 2011 3/31/2011 Small Cap Fund 16.18% 8.88% 26.50% Russell 2000® Growth 17.11% 9.24% 27.93% Lipper Small Cap Growth Average 16.58% 9.41% 27.51% Attribution.For the six month period, the effect of our sector weights was positive on a relative basis but was offset by negative stock selection.Stock selection in Health Care was very strong for the period but was more than offset by selection in Information Technology and Energy.As discussed below, a substantial portion of the underperformance in the Technology sector was attributable to several fiber optic stocks held in the Fund.Regarding sector weights, the overweight to Energy and the underweight to Consumer Discretionary benefited the Fund, although cash was a 50 basis point drag on relative performance in such a strong period.The top and bottom five contributing stocks to absolute performance for the six month period were: Average Contribution Top Five Weight (%) to Return (%) Ultratech (photolithographic equipment) McDermott International (project management services) KBR (engineering and construction services) Varian Semiconductor (processing equipment) Verifone Systems (electronic payment products) Average Contribution Bottom Five Weight (%) to Return (%) OpNext (network optical components) -0.35 Equinix (IT infrastructure services) -0.28 Finisar (network optical components) -0.25 Coinstar (kiosk DVD rental) -0.22 Entropic Comm. (home entertainment semiconductors) -0.20 The top contributor to the Small Cap Fund for the period was Ultratech, which manufacturers photolithographic and laser processing equipment for companies that produce semiconductors and LEDs.The company has benefited from increased 6 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) demand for existing and newly introduced products and announced better than expected financial results for 2010 and raised its guidance for 2011. We continue to hold the stock.Another strong contributor to the portfolio for the period was VeriFone Systems, which supplies point of sale electronic payment systems to a variety of commercial markets.The company has benefited from new security regulations that have required many retailers to upgrade their credit card payment systems.In addition, VeriFone has increased its recurring revenue opportunities by adding advertising capabilities to payment terminals in gas stations and taxicabs. Lastly, although the company received mixed feedback from the Department of Justice on its accretive acquisition of Hypercom, a payment systems competitor, we believe the transaction will close by the end of 2011.We continue to hold this position in the portfolio. Our biggest detractor to relative performance was an investment in three stocks (OpNext, Finisar and Oclaro) that supply different types of fiber optic components for network communications providers.After most of the companies in this industry had reported strong fourth quarter earnings and 2011 guidance, we invested in those companies that we believed offered the best fundamental prospects.Subsequently, one of the companies, Finisar, unexpectedly announced that it anticipated an inventory correction in the second quarter and reduced its revenue and earnings guidance.The stocks in this industry, including each of our positions, sold off on this news as investors took profits and became concerned over excess supply.Although the long term investment thesis for these firms is intact based on the expected increased demand for internet bandwidth, we have trimmed our position sizes as we sort out the depth of this inventory correction.Another disappointment was Entropic Communications, which manufactures semiconductor chips that enable cable and satellite service providers to provide multi-room video viewing services (i.e., view the same content on multiple TV set top boxes in the house).We initially took a position in this stock in the fourth quarter of 2010 and it was a positive contributor to the portfolio.We believed the price of the stock already reflected the risk that another firm would introduce a competing product, but when that occurred in the first quarter, the stock sold off over concerns about how much market share Entropic would lose.We believe it may take several quarters for the market to gain confidence in the growth trajectory of the company and have sold the position. 7 TCM SMALL CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2000® GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended March 31, 2011 Since Inception One Year Three Year Five Year (10/1/2004) TCM Small Cap Growth Fund 25.08% 4.38% 2.55% 9.38% Russell 2000® Growth Index 31.04% 10.16% 4.34% 8.46% Lipper Small Cap Growth Average 29.91% 9.20% 3.70% 7.94% This chart illustrates the performance of a hypothetical $100,000 investment made on October 1, 2004, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 8 TCM SMALL CAP GROWTH FUND FUND INFORMATION at March 31, 2011 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/04 Total Net Assets $595 million Total Operating Expenses 0.90% Top Ten Holdings (% of net assets) MICROS Systems, Inc. 1.9% Varian Semiconductor Catalyst Health Solutions, Inc. 1.9% Equipment Associates, Inc. 1.5% NICE Systems Ltd. - ADR 1.9% Affiliated Managers Group, Inc. 1.5% KBR, Inc. 1.8% Hittite Microwave Corp. 1.5% Ultratech, Inc. 1.7% McDermott International, Inc. 1.5% ADTRAN, Inc. 1.6% Sector Allocation (% of net assets) *Cash equivalents and other assets less liabilities. 9 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 96.2% Aerospace & Defense - 2.4% DigitalGlobe, Inc.* $ GeoEye, Inc.* HEICO Corp. Air Freight & Logistics - 2.0% Atlas Air Worldwide Holdings, Inc.* Hub Group, Inc.* Auto Components - 1.6% Amerigon, Inc.* LKQ Corp.* Modine Manufacturing Co.* Biotechnology - 1.4% Cepheid* Capital Markets - 3.3% Affiliated Managers Group, Inc.* Financial Engines, Inc.* Greenhill & Co., Inc. Chemicals - 0.7% Ferro Corp.* Commercial Services & Supplies - 1.5% Healthcare Services Group, Inc. Tetra Tech, Inc.* Communications Equipment - 6.5% ADTRAN, Inc. Aruba Networks, Inc.* Finisar Corp.* Ixia* NICE Systems Ltd. - ADR* Oclaro, Inc.* Opnext, Inc.* Construction & Engineering - 5.3% EMCOR Group, Inc.* KBR, Inc. McDermott International, Inc.* URS Corp.* Diversified Telecommunication Services - 1.4% AboveNet, Inc. Electrical Equipment - 3.4% GrafTech International Ltd.* II-VI, Inc.* Polypore International, Inc.* Woodward Governor Co. Electronic Equipment, Instruments & Components - 1.1% Rofin-Sinar Technologies, Inc.* Energy Equipment & Services - 3.5% Complete Production Services, Inc.* Core Laboratories NV Dril-Quip, Inc.* North American Energy Partners, Inc.* Health Care Equipment & Supplies - 5.6% The Cooper Companies, Inc. IDEXX Laboratories,Inc.* Illumina, Inc.* Sirona Dental Systems, Inc.* ZOLL Medical Corp.* The accompanying notes are an integral part of these financial statements. 10 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) (Continued) Shares Value Health Care Providers & Services - 9.9% Catalyst Health Solutions, Inc.* $ Emeritus Corp.* ExamWorks Group, Inc.* Health Management Associates, Inc. - Class A* HealthSouth Corp.* HMS Holdings Corp.* IPC The Hospitalist Co., Inc.* MEDNAX,Inc.* Hotels, Restaurants & Leisure - 1.6% Orient-Express Hotels Ltd. - Class A* Pinnacle Entertainment, Inc.* WMS Industries, Inc.* Household Durables - 1.1% Tempur-Pedic International, Inc.* Internet Software & Services - 1.0% Cornerstone OnDemand, Inc.* Dice Holdings, Inc.* IT Services - 1.4% VeriFone Holdings, Inc.* Machinery - 4.5% Actuant Corp. CLARCOR, Inc. Manitowoc Co., Inc. Meritor, Inc.* Titan International, Inc. Media - 0.7% ReachLocal, Inc.* Metals & Mining - 3.1% Alpha Natural Resources, Inc.* Haynes International, Inc. Horsehead HoldingCorp.* Oil & Gas Equipment & Services - 0.9% Tesco Corp.* Oil, Gas & Consumable Fuels - 1.3% Patriot Coal Corp.* Paper & Forest Products - 1.0% Mercer International, Inc.* Road & Rail - 1.1% Genesee & Wyoming, Inc.* Semiconductors & Semiconductor Equipment - 12.9% Advanced Energy Industries, Inc.* Brooks Automation, Inc.* CEVA, Inc.* Cypress Semiconductor Corp.* Entropic Communications, Inc.* Hittite Microwave Corp.* International Rectifier Corp.* Kulicke & Soffa Industries, Inc.* Microsemi Corp.* MIPS Technologies, Inc.* NetLogic Microsystems, Inc.* Ultratech, Inc.* Varian Semiconductor Equipment Associates, Inc.* The accompanying notes are an integral part of these financial statements. 11 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) (Continued) Shares Value Semiconductors & Semiconductor Equipment - 12.9% (Continued) Volterra Semiconductor Corp.* $ Software - 7.9% Advent Software, Inc.* ANSYS, Inc.* Concur Technologies, Inc.* MICROS Systems,Inc.* SuccessFactors, Inc.* Taleo Corp.* Verint Systems, Inc.* Specialty Retail - 2.8% Ascena Retail Group, Inc.* Dick’s Sporting Goods, Inc.* Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 2.0% CROCS, Inc.* Warnaco Group, Inc.* Trading Companies & Distributors - 1.3% H & E Equipment Services, Inc.* Watsco, Inc. Transportation - 0.9% Wabash National Corp.* Wireless Telecommunication Services - 1.1% SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $386,572,642) INVESTMENT COMPANY: 0.8% Exchange Traded Fund: 0.8% SPDR KBW Regional Banking TOTAL INVESTMENT COMPANY (Cost $4,532,717) TRUST & PARTNERSHIP - 0.7% Real Estate Investment Trust - 0.7% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $4,172,372) SHORT-TERM INVESTMENT - 2.1% Money Market Fund - 2.1% SEI Daily Income Trust GovernmentFund - Class B, .050%(1) TOTAL SHORT-TERM INVESTMENT (Cost $12,658,659) TOTAL INVESTMENTS IN SECURITIES - 99.8% (Cost $407,936,390) Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 12 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.The performance of the TCM Small-Mid Cap Growth Fund (“SMID Cap Fund”) for the following periods was: 6 Months ended 4Q 2010 1Q 2011 3/31/2011 SMID Cap Fund 16.76% 8.70% 26.92% Russell 2500™ Growth 16.00% 9.83% 27.41% Attribution.For the six month period, the effect of the SMID Cap Fund’s sector weights was positive, but offset slightly by negative stock selection.Stock selection was strong in Health Care and Industrials but offset by negative selection in Consumer Discretionary, Energy and Telecomm Service.Regarding sector weights, the overweight to Energy and Information Technology and the underweight to Consumer Discretionary benefited the Fund, although cash was a 45 basis point drag on relative performance in such a strong period.The top and bottom five contributing stocks to absolute performance for the quarter were: Average Contribution Top Five Weight (%) to Return (%) Atmel (semiconductor microchips) McDermott International (project management services) Varian Semiconductor (processing equipment) Brookdale Senior Living (senior living facilities) Verifone Systems (electronic payment products) Average Contribution Bottom Five Weight (%) to Return (%) Equinix (IT infrastructure services) -0.27 Finisar (network optical components) -0.23 Coinstar (kiosk DVD rental) -0.23 Entropic Comm. (home entertainment semiconductors) -0.20 JDS Uniphase (network optical components) -0.18 The top contributor for the quarter was Atmel, which manufactures semiconductor chips for microcontroller and touch screen solutions.Their products are used in a variety of consumer, industrial and commercial applications, including smartphones and many of the new tablets coming to market.The company beat analysts’ expectations in the fourth quarter on earnings and raised its outlook for 2011 revenue.While we have trimmed our weight in this position, we continue to 13 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) hold it.Another strong contributor for the period was VeriFone Systems, which was also held in the Small Cap Fund and is discussed above under “TCM Small Cap Growth Fund – Attribution” on page 7.We continue to hold this position in the SMID Cap Fund. One of our detractors to relative performance was an investment two companies (Finisar and JDS Uniphase) that supply different types of fiber optic components for network communications providers. Please see the discussion above in the third paragraph under “TCM Small Cap Growth Fund – Attribution” on page 7.Another detractor to relative performance was Equinix, a firm that provides colocation network data centers.In early October the company announced lower than expected earnings and next quarter guidance based on unexpected price discounting and less than anticipated revenues from the acquisition of Switch and Data, Inc. due to integration issues.The stock price dropped over 30% in one day on this earnings release and given the sudden change in pricing momentum on existing business and the poor execution on the acquisition, we sold the position after it partially rebounded. 14 TCM SMALL-MID CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2500TM GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended March 31, 2011 Since Inception One Year Three Year (6/29/2007) TCM Small-Mid Cap Growth Fund 27.63% 3.96% 0.58% Russell 2500™ Growth Index 30.08% 9.67% 3.93% This chart illustrates the performance of a hypothetical $100,000 investment made on June 29, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 15 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at March 31, 2011 (Unaudited) Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/07 Total Net Assets $383 million Total Operating Expenses 0.95% Top Ten Holdings (% of net assets) Amphenol Corp. 2.0% Helmerich & Payne, Inc. 1.7% Catalyst Health Solutions, Inc. 1.9% KBR, Inc. 1.6% MICROS Systems, Inc. 1.8% ADTRAN, Inc. 1.6% NICE Systems Ltd. - ADR 1.8% Joy Global, Inc. 1.6% Airgas, Inc. 1.7% National Instruments Corp. 1.6% Sector Allocation (% of net assets) *Cash equivalents and liabilities in excess of other assets. 16 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 97.5% Aerospace & Defense - 2.0% BE Aerospace, Inc.* $ TransDigm Group, Inc.* Air Freight & Logistics - 0.7% Atlas Air Worldwide Holdings, Inc.* Auto Components - 2.0% Gentex Corp. LKQ Corp.* Capital Markets - 2.7% Affiliated Managers Group, Inc.* Lazard Ltd. Chemicals - 2.6% Airgas, Inc. Ferro Corp.* The Scotts Miracle-Gro Co. Communications Equipment - 6.1% ADTRAN, Inc. Aruba Networks, Inc.* Finisar Corp.* JDS Uniphase Corp.* NICE Systems Ltd. - ADR* Polycom, Inc.* Construction & Engineering - 5.7% AECOM Technology Corp.* Chicago Bridge & Iron Co. NV - ADR KBR, Inc. McDermott International, Inc.* URS Corp.* Diversified Financial Services - 1.7% IntercontinentalExchange, Inc.* MSCI, Inc.* Electrical Equipment - 4.9% GrafTech International Ltd.* Polypore International, Inc.* Roper Industries, Inc. Sensata Technologies Holding BV - Class A* Woodward Governor Co. Electronic Equipment & Instruments - 2.0% Amphenol Corp. - Class A Electronic Equipment, Instruments & Components - 3.0% National Instruments Corp. Trimble Navigation Ltd* Energy Equipment & Services - 4.7% Complete Production Services, Inc.* Core Laboratories NV Helmerich & Payne, Inc. Patterson-UTI Energy, Inc. Health Care Equipment & Supplies - 3.5% The Cooper Companies, Inc. IDEXX Laboratories,Inc.* The accompanying notes are an integral part of these financial statements. 17 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) (Continued) Shares Value Health Care Equipment & Supplies - 3.5% (Continued) Illumina, Inc.* $ Health Care Providers & Services - 6.7% Brookdale Senior Living, Inc.* Catalyst Health Solutions, Inc.* Health Management Associates, Inc. - Class A* HealthSouth Corp.* MEDNAX,Inc.* Health Care Technology - 0.8% Allscripts-Misys Healthcare Solutions, Inc.* Hotels, Restaurants & Leisure - 1.4% MGM Resorts International* WMS Industries, Inc.* Household Durables - 1.1% Tempur-Pedic International, Inc.* Internet Software & Services - 0.8% WebMD Health Corp.* IT Services - 1.4% VeriFone Holdings, Inc.* Machinery - 8.0% Actuant Corp. CLARCOR, Inc. Joy Global, Inc. Kennametal, Inc. Manitowoc Co., Inc. Meritor, Inc.* Navistar International Corp.* Titan International, Inc. Metals & Mining - 2.8% Alpha Natural Resources, Inc.* Titanium Metals Corp.* Walter Energy, Inc. Oil, Gas & Consumable Fuels - 1.0% Forest Oil Corp.* Professional Services - 3.1% IHS, Inc.* Manpower, Inc. Robert Half International, Inc. Road & Rail - 2.7% Genesee & Wyoming, Inc.* JB Hunt Transport Services, Inc. Kansas City Southern* Semiconductors & Semiconductor Equipment - 10.9% Atmel Corp.* Avago Technologies Ltd. Cypress Semiconductor Corp.* Entropic Communications, Inc.* Hittite Microwave Corp.* International Rectifier Corp.* Lam Research Corp.* Microsemi Corp.* NetLogic Microsystems, Inc.* Skyworks Solutions, Inc.* The accompanying notes are an integral part of these financial statements. 18 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) (Continued) Shares Value Semiconductors & Semiconductor Equipment - 10.9% (Continued) Varian Semiconductor Equipment Associates, Inc.* $ Software - 6.0% ANSYS, Inc.* Concur Technologies, Inc.* MICROS Systems,Inc.* SuccessFactors, Inc.* Verint Systems, Inc.* Specialty Retail - 2.5% Ascena Retail Group, Inc.* Dick’s Sporting Goods, Inc.* Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods - 2.0% CROCS, Inc.* Warnaco Group, Inc.* Trading Companies & Distributors - 2.6% Fastenal Co. MSC Industrial Direct, Inc. Watsco, Inc. Wireless Telecommunication Services - 2.1% NII Holdings, Inc.* SBA Communications Corp. - Class A* TOTAL COMMON STOCKS (Cost $281,224,367) TRUST & PARTNERSHIP - 0.7% Real Estate Investment Trust - 0.7% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $2,771,382) SHORT-TERM INVESTMENT - 1.5% Money Market Fund - 1.5% SEI Daily Income Trust GovernmentFund - Class B, .050%(1) TOTAL SHORT-TERM INVESTMENT (Cost $5,870,596) TOTAL INVESTMENTS IN SECURITIES - 99.7% (Cost $289,866,345) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 19 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended March 31, 2011 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small – Mid Cap Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/01/10 - 3/31/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the 20 TCM GROWTH FUNDS EXPENSE EXAMPLE For the Six Months Ended March 31, 2011 (Unaudited) (Continued) Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/01/10 3/31/11 10/01/10 – 3/31/11* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.90% multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). TCM Small - Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 10/01/10 3/31/11 10/01/10 – 3/31/11** Actual Hypothetical (5% return before expenses) ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95% (reflecting fee recoupments in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 21 TCM GROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2011 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund ASSETS Investments in securities, at value (cost $407,936,390 and $289,866,345, respectively) (Note 2) $ $ Cash — Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees 47 Fund accounting fees Custody fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ Net asset value, offering and redemption price per share ($595,082,028/19,027,988 and $383,032,068/18,800,141, respectively, shares outstanding; unlimited number of shares authorized without par value) $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 22 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2011 (Unaudited) TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund INVESTMENT INCOME Income Dividends (net of foreign withholding tax of $3,916 and $2,867, respectively) $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Custody fees Registration fees Transfer agent fees Audit fees Reports to shareholders Miscellaneous expenses Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Interest expense 54 Total expenses Plus: prior year fees waived subject to recoupment — Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 23 TCM SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2011 Year Ended (Unaudited) September 30, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)(b) ) ) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ — (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2011 Year Ended (Unaudited) September 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $0 and $418, respectively. The accompanying notes are an integral part of these financial statements. 24 TCM SMALL-MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2011 Year Ended (Unaudited) September 30, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment income (loss) $ ) $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2011 Year Ended (Unaudited) September 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed ) Net increase $ $ (b) Net of redemption fees of $608 and $567, respectively. The accompanying notes are an integral part of these financial statements. 25 TCM SMALL CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended March 31, 2011 Year Ended September 30, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net realized gain — — — ) ) ) Distribution in excess — — — ) — — Total distributions — — — ) ) ) Paid-in capital from redemption fees (Note 2) — —
